Citation Nr: 0939200	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include as secondary to ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 
1947, and from May 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for vision 
problems.  The Veteran subsequently initiated and perfected 
an appeal of this rating determination.  In August 2003, he 
testified before a Decision Review Officer, seated at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during 
military service.  

2.  Competent evidence has not been presented indicating 
macular degeneration or cataracts were incurred during 
military service or as the result of an incident therein, to 
include ionizing radiation exposure.  


CONCLUSION OF LAW

A disability of either eye, to include cataracts and macular 
degeneration, was not incurred in active military service, 
nor may it be presumed to have been incurred or aggravated 
therein, or as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In January and February 2003, August 2005, and July 2008 
letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on 
appeal and of the evidence that had been requested.  
Additionally, a July 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  The Board notes next that, in the 
present case, initial notice was also issued prior to the 
March 2003 adverse determination on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no timing 
error in providing notice to the Veteran is at issue.  Id.  
With regard to the timing of notice of effective date and 
rating, the claim is herein denied, and, therefore, there is 
no prejudice to the Veteran in the Board's continuing to the 
decision.

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded a VA medical 
opinion rendered in March 2009.  In August 2003, the Veteran 
was afforded the opportunity to testify before a Decision 
Review Officer, seated at the RO.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claim at this time 
is warranted.  

The Veteran seeks service connection for a disability of the 
bilateral eyes, claimed as secondary to ionizing radiation 
exposure during military service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As noted above, the Veteran contends that his visual 
disability is due to his exposure to ionizing radiation 
during military service.  Service records confirm the veteran 
served in the U.S. Navy during the occupation of Japan, and 
was present in the Nagasaki area beginning in September 1945.  
Additionally, service records confirm he and the ship upon 
which he was stationed participated in Operation Crossroads, 
a recognized atomic testing exercise and radiation risk 
activity.  38 C.F.R. § 3.309(d)(3)(ii), (v)(B) (2009).  For 
veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, certain types of cancer are 
presumptively service-connected for radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2009).  A "radiation-exposed" veteran is one 
who participated in a radiation-risk activity.  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  Second, 
38 C.F.R. § 3.311(b) provides a list of radiogenic diseases 
that will be service-connected, provided that certain 
conditions specified in that regulation are met.  Some of the 
listed radiogenic diseases, including various listed forms of 
cancer, under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
Third, service connection may also be established by the 
submission of competent evidence showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The Board notes as an initial matter that the Veteran's 
service medical records are negative for any complaints or 
symptoms of or treatment for a disorder of either eye during 
military service.  The Veteran was first diagnosed with a 
decline in visual acuity, cataracts, and related impairment 
in approximately 2000, many years after service.  
Furthermore, the Veteran does not contend onset of such a 
disability during military service or within a year 
thereafter.  Thus, service connection on a direct basis for a 
bilateral eye disability must be denied, as such a disability 
was not incurred in or aggravated by active military service.  
Rather, the question that must be addressed is whether the 
Veteran developed a disability of the eyes many years after 
service as a result of ionizing radiation exposure during 
military service.  

As noted above, the Veteran's service personnel records 
confirm he served aboard the U.S.S. Robert K. Huntington 
during Operation Crossroads, and was also present in the area 
of Nagasaki, Japan, as part of the U.S. Occupational Forces.  
As such, he is a "radiation-exposed veteran" as defined by 
VA at 38 C.F.R. § 3.309(d)(3).  The Veteran has also 
submitted competent medical evidence of a current diagnosis 
of a bilateral eye disability, to include a decline in visual 
acuity, cataracts, and neovascular membrane bilaterally.  As 
this evidence is uncontroverted, a current bilateral eye 
disability is conceded by VA.  

According to an August 2000 private examination report, the 
Veteran had impaired visual acuity and some visual blurring.  
His best corrected visual acuity was 20/80 on the right and 
20/30 on the left.  Nuclear sclerotic cataracts were present 
bilaterally.  Choroidal neovascular membrane was also 
observed in the right eye.  Neovascular membrane was 
subsequently diagnosed in the left eye in March 2002.  An 
August 2002 letter from a private physician, M.C.D., M.D., 
stated the Veteran's visual acuity was 20/200 bilaterally.  
In a separate August 2002 letter, Dr. D. stated that macular 
degeneration "could be associated with radiation retinopathy 
or radiation to the posterior pole of the eye;" however, 
without knowing any details of his exposure, he could make no 
other comment.  

None of the Veteran's eye disabilities are listed as 
presumptive disorders for radiation-exposed veterans under 
the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2).  However, posterior subcapsular cataracts are 
listed as a radiogenic disease under the provisions of 
38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, the 
Veteran's claim was forwarded to the Defense Threat Reduction 
Agency (DTRA) in 2004 for a radiation dose estimate.  Such an 
estimate was received in May 2008.  In August 2008, an 
amended dosage estimate was received specific to the 
Veteran's eyes.  In turn these estimates were forwarded to 
the Office of the Under Secretary for Benefits for a medical 
opinion regarding the etiology of the Veteran's eye 
disability.  In a March 2009 memorandum, VA's Chief Public 
Health and Environmental Hazards Officer (CPHEHO) stated it 
was "unlikely" the Veteran's macular degeneration or 
cataracts were a result of his exposure to ionizing radiation 
during military service, based on the dose estimate provided 
by the DTRA.  The author noted both the Veteran's 
participation in Operation Crossroads, as well as his 
presence in or near Nagasaki as part of the Occupational 
Forces.  Regarding the Veteran's macular degeneration, the 
author stated no scientific studies were located studying the 
relationship between this disability and exposure to ionizing 
radiation.  In most cases, macular degeneration was related 
to aging.  As for the Veteran's cataracts, the author noted 
that there were three types of cataracts, including nuclear 
sclerotic, as diagnosed in the Veteran.  While the other two 
types have been associated with radiation exposure, the 
Veteran's type "seem[ed] to have a correlation with 
smoking."  The Veteran was noted to have been a smoker.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral eye disability.  According 
to the medical opinion from VA's CPHEHO, an etiological 
relationship between the Veteran's current macular 
degeneration and his radiation exposure was "unlikely".  
Further, the opinion noted that the type of cataracts the 
Veteran has had not been associated with radiation exposure 
but rather with smoking.  The Veteran has not otherwise 
submitted any medical evidence suggesting a causal link 
between his ionizing radiation exposure during military 
service and his subsequent bilateral eye disabilities.  While 
a private examiner stated in August 2002 that the Veteran's 
macular degeneration "could" be related to ionizing 
radiation exposure, the Board finds this statement to be too 
speculative to be of any probative value.  First, the 
examiner clearly stated he was unaware of the details of the 
Veteran's radiation exposure.  Second, the language of the 
opinion is itself speculative in nature; the use of the word 
"could" merely implies the possibility of an etiological 
relationship without indicating the probability of the same.  
See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, in the absence of any competent evidence establishing a 
nexus between the Veteran's military service, to include his 
exposure to ionizing radiation, and his current diagnoses of 
macular degeneration and cataracts, the Board must conclude 
the preponderance of the evidence is against this claim, and 
service connection for a bilateral eye disability and/or 
vision problems must be denied.  

The Veteran himself has alleged that his macular degeneration 
and cataracts are the result of ionizing radiation exposure 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the nature of his eye 
disabilities is a complicated matter which requires 
specialized training for a determination as to diagnosis and 
causation, and such issues are therefore not susceptible of 
lay opinions, and the Veteran's statements therein cannot be 
accepted as competent evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral eye 
disability, to include macular degeneration and/or cataracts, 
as no such disability was incurred during active military 
service or as the result of an injury incurred therein, to 
include ionizing radiation exposure.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a bilateral eye 
disability, to include macular degeneration and/or cataracts, 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


